Citation Nr: 0734514	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-21 720	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1977 to 
April 1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In the March 2004 rating decision, the RO granted the 
veteran's petition to reopen a previously denied claim for 
service connection for a left knee disability but denied the 
petition as to his claim for service connection for a right 
knee disability.  The claim for left knee disability was then 
denied on the merits.  After the veteran timely filed a 
notice of disagreement (NOD) in June 2004, the RO ordered a 
VA examination of the veteran.  Although the RO requested an 
examination of the veteran's left knee only, the VA examiner 
performed a physical and radiological examination of both the 
veteran's knees.  Upon receipt of the examiner's report, the 
RO issued a statement of the case (SOC) in May 2005 in which 
it granted the veteran's petition to reopen his claim for 
service connection for a right knee disability.  After 
considering the merits of both claims, the RO denied both on 
the merits.  

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the veteran's claims for service 
connection for a right knee disability and for a left knee 
disability.  This is so because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other 
words, the Board is required to first consider whether new 
and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
the claims for service connection for a right knee disability 
and for a left knee disability as claims to reopen.

The Board notes that the veteran raised the issue of clear 
and unmistakable error in a statement filed in support of his 
claims in November 2003.  The RO, however, adjudicated the 
issue in its March 2004 rating decision and found that no 
clear and unmistakable error was committed based on the 
evidence available to the RO at the time of the initial April 
1992 denial of the veteran's claims.  The veteran did not 
address the issue of clear and unmistakable error in his 
notice of disagreement.  The issue is thus not now before the 
Board. 


FINDINGS OF FACT

1.  In an April 1992 rating decision, the RO denied the 
veteran's claims for service connection for a right knee 
disability and for a left knee disability.  Although notified 
of the denial the same month, the veteran did not appeal the 
decision.  

2.  Service department records associated with the claims 
file since the RO's April 1992 denial are relevant to the 
claims for service connection for a right knee disability and 
for a left knee disability.  

3.  The competent medical evidence does not establish a nexus 
between the veteran's period of military service and any 
current right knee disability or left knee disability.


CONCLUSIONS OF LAW

1. The April 1992 RO decision that denied service connection 
for a right knee disability and for a left knee disability is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2007).

2. Since the April 1992 RO decision, official service 
department records have been received that are relevant to 
the veteran's claims for service connection for a right knee 
disability and for a left knee disability; hence, 
reconsideration of the claims is warranted. 38 C.F.R. § 3.156 
(2007).

3.  The veteran does not have a right knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

4.  The veteran does not have a left knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

As will be discussed in the decision below, the Board has 
reconsidered the veteran's previously denied claims for 
service connection for a left knee disability and for a right 
knee disability.  The Board finds that all notification and 
development action needed to render a decision on the 
veteran's claims on appeal for service connection for a right 
knee disability and for a left knee disability, on the 
merits, has been accomplished.  

In this respect, through a November 2003 notice letter, the 
RO notified the veteran of the legal criteria governing his 
claims and the evidence needed to substantiate his claims.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the November 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and what evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO notified the 
veteran that VA is required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  This request was 
repeated in a September 2004 letter to the veteran.  
Furthermore, the veteran was requested to submit any 
information or evidence in support of his claims.  

Also regarding VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Furthermore, in May 
2006, the RO did notify the veteran of effective dates and 
rating criteria.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

Here, the Board notes that while the complete notice required 
by the VCAA was not necessarily provided prior to the RO 
initially adjudicating the veteran's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that this claim must be adjudicated ab initio to 
satisfy the requirements of the VCAA.  Furthermore, although 
notice with respect to the award of an effective date or 
disability rating elements particular to the veteran's claims 
was not timely provided pursuant to Dingess/Hartman, the 
Board does not have these issues before it at this time.

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims currently on appeal.  
The RO has obtained the veteran's service medical records and 
all available post-service VA treatment records identified by 
the veteran.  In October 2004, the veteran's representative 
notified the RO that the veteran had been treated at the 
North Chicago VA Medical Center (VAMC) from May 2003 to 
October 2003.  In a November 2004 letter, the veteran and his 
representative were notified that the RO had requested the 
relevant records from the North Chicago VAMC, and the veteran 
was asked to send to the RO any such records or other 
information in his possession.  A subsequent response from 
the North Chicago VAMC, however, revealed that no 
documentation existed of the veteran's treatment at that 
facility.  Notice sent to the veteran and his representative 
in June 2006 informed the veteran of the unavailability of 
these records, asked the veteran to submit any such records 
in his possession, and informed him that the RO could decide 
the claims within ten days if he did not respond.  The 
veteran made no response to this correspondence, and a formal 
finding of unavailability was entered in July 2006.  The 
Board thus finds that the RO has satisfied its duties under 
38 C.F.R. §§ 3.159(c) and 3.159(e) to assist the veteran in 
obtaining records held by Federal agencies and notify the 
veteran of the unavailability of the requested records.

Otherwise, the veteran has been given the opportunity to 
submit evidence and has provided written argument in support 
of his claims.  Identified outpatient treatment records from 
the Milwaukee VAMC have been obtained, including records from 
the time in which the veteran reported being treated at the 
North Chicago VAMC.  Neither the veteran nor his 
representative has otherwise identified, and the record does 
not otherwise indicate, existing records pertinent to the 
previously denied claims on appeal that need to be obtained. 

Under these circumstances, the Board concludes that the duty 
to assist was fulfilled in this case.  Therefore, the Board 
finds that VA has complied with all duties to notify and 
assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159.

II. Analysis

In an April 1992 rating decision, the RO denied the veteran's 
claims for service connection for a right knee disability and 
for a left knee disability.  The veteran was notified of the 
decision the same month but did not appeal.  Thus, the 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  

In August 2003, the veteran sought to reopen his claims.  
Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38, Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

During the pendency of the veteran's appeal, VA revised 38 
C.F.R. § 3.156(c).  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006) (as codified at 38 C.F.R. § 3.156(c) (2007)).  The 
revised regulation took effect October 6, 2006.  The current 
provisions of 3 C.F.R. § 3.156(c) require that, 
"[n]otwithstanding any other section" in the regulation, a 
claim will be reopened whenever VA receives "relevant" 
official service department records.  In the absence of 
guidance in the Code of Federal Regulations or the Federal 
Registry in defining the term "relevant" as used in the 
regulation, the Board construes the term to have its plain 
meaning of "having significant and demonstrable bearing on 
the matter at hand." Merriam-Webster's Collegiate Dictionary 
1051 (11th ed. 2007).  Under current Section 3.156(c), then, 
relevant evidence would be that which is likely to either 
prove or disprove the veteran's claim, notwithstanding the 
consideration contemplated in Section 3.156(a) of whether 
that evidence meets the "new and material" standard.  This 
provision is thus more inclusive than that of the prior 
Section 3.156(c), which required that any service department 
records received after a final denial be found new and 
material before warranting the reopening of a previously 
denied claim.  Analyzing whether official service department 
records are "relevant" had not been VA's practice before 
the revision to the regulation, which strongly suggests that 
the recent change amounts to a substantive change in the 
regulation.  Given what appear to be substantive changes, and 
because the veteran's claims were pending before the 
regulatory change was made, the Board will consider the 
current version of 38 C.F.R. § 3.156(c), which version favors 
the claimant.

With regard to the veteran's claims for service connection 
for a right knee disability and for a left knee disability, 
the Board finds that the evidence submitted to the RO after 
the initial denial in April 1992 is relevant to deciding both 
the claims.  Service medical records received by the RO in 
November 2003 document the veteran's in-service fall.  The 
treatment records from the time of the incident also record 
the medical officer's statement that the veteran injured and 
was treated for his left knee.  Because the newly received 
official service department records are relevant to the 
veteran's claims, the Board will thus reconsider de novo the 
claims for service connection for a right knee disability and 
for a left knee disability.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

In light of the Board's conclusion that the claims for 
service connection for a right knee disability and for a left 
knee disability must be reconsidered, the merits of the 
claims must be analyzed on a de novo basis.  Considering the 
evidence of record in light of the above-noted criteria, the 
Board finds that the preponderance of the competent evidence 
of record weighs against the claims for service connection 
for both a right knee disability and a left knee disability.   

The veteran's service medical records initially associated 
with the claims file were incomplete and contained no 
information other than dental records and the veteran's 
report of medical history and report of medical examination 
conducted pursuant to his entrance into service.  These 
records reflect no identification of or treatment for any 
knee disabilities.  Also associated with the claims file at 
the time of the RO's April 1992 rating decision were medical 
records from the Milwaukee VAMC from 1988 to 1991.  These 
records reflect no complaints of or treatment for either 
knee.  The RO considered both the veteran's available service 
medical records and the post-service VAMC records when 
deciding the veteran's initial claims for service connection 
in April 1992.  In that decision, the RO concluded that there 
was no evidence that either the right knee disability or the 
left knee disability had been incurred in or aggravated by 
the veteran's military service. 

Service medical records associated with the file after the 
RO's initial April 1992 denial reflect that the veteran was 
treated in December 1977 for pain in his left knee.  The 
medical officer diagnosed chondromalacia of the left knee and 
prescribed quadriceps exercise and a temporary cessation of 
running and jumping.  The veteran did not return for follow-
up treatment.  The records also reflect that in January 1979, 
the veteran was treated for edema in the left knee and 
increased mobility to the left patella.  The record of 
medical care reflects the veteran's report that he fell 
directly on his left knee during a reactionary drill.  He was 
treated with bandaging, aspirin, and hot soaks and prescribed 
light duty for three days.  After this initial treatment, the 
veteran did not return for follow-up care for the left knee 
injury.  No separation medical examination or report of 
medical history pursuant to the veteran's release from active 
duty is associated with the service medical records.

Post-service medical records obtained by the VA after the 
initial rating decision reflect that the veteran complained 
of bilateral knee pain during visits to the Milwaukee VAMC in 
September and December 2003.  At an examination in September 
2003, the treating physician noted the veteran's report that 
he fell during service and landed on his knees, injuring both 
knees.  The examiner also noted the veteran's complaints of 
bilateral knee pain, swelling, and popping.  Examination 
revealed some tenderness in both knees and "minimal" 
crepitation in the joints but found a full range of motion 
bilaterally.  The examiner diagnosed bilateral osteoarthritis 
and prescribed pain medication.  Subsequent treatment records 
from December 2003 contain no further diagnosis.

In the April 2005 VA examination, the examiner reviewed the 
veteran's claims file and reported history and conducted 
physical and radiological examinations.  The examiner noted 
the veteran's complaints of bilateral knee pain and his 
contention that he injured both knees in a fall that occurred 
during service.  The examiner also noted that the veteran's 
service medical records contained a diagnosis of 
chondromalacia of the left knee and documentation of an 
injury to the left knee resulting from an in-service fall.  
Physical examination of the veteran revealed full bilateral 
muscle strength and full range of motion with no crepitus.  
The examiner also noted tenderness in the knee joints but 
found no instability in the joints.  Radiological examination 
revealed mild bilateral degenerative joint disease.  In his 
diagnosis, the examiner acknowledged that the veteran was 
diagnosed with chondromalacia of the left knee while in 
service but opined that the "service connected 
chondromalacia does not cause degenerative arthritis."  The 
Board here notes that the examiner's use of the phrase 
"service connected chondromalacia" does not indicate that 
the veteran has a current diagnosis of chondromalacia of the 
left knee.  To the contrary, there is no such diagnosis in 
the examiner's report; the phrase was used simply to confirm 
that the diagnosis was made in service.  The examiner further 
concluded that the veteran suffered from osteoarthritis, not 
traumatic arthritis, and stated specifically that the 
veteran's in-service fall "did not cause or aggravated [sic] 
osteoarthritis."  

The Board notes that the veteran has contended that while in 
service, he fell from a standing position and landed directly 
on both his knees, injuring both knees in the fall.  The 
veteran is competent to provide testimony concerning factual 
matters of which he has first-hand knowledge (i.e., falling 
and striking his knees).  See, e.g., Barr v. Nicholson, 21 
Vet. App. 303 (2007) (the Board may not reject as not 
credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints 
or treatment for the relevant disability or symptoms); see 
also Washington v. Nicholson, 19 Vet. App. 362 (2005).  In 
this case, however, the VA examination reflects a diagnosis 
of bilateral osteoarthritis not caused by any in-service 
injury.  The examiner stated that the veteran's current 
osteoarthritis is not due to a prior trauma.  The veteran has 
thus provided no evidence of a medical nexus between his 
current right knee disability and the alleged in-service 
injury to his right knee. 

With respect to the veteran's left knee disability, the Board 
acknowledges that the veteran's service medical records 
reflect a diagnosis of chondromalacia in the left knee and an 
injury to the left knee during service.  The Board also notes 
that since his separation from service, the veteran has been 
treated for pain in his knees, as reflected in his VAMC 
medical records and discussed above.  The veteran is 
competent to provide testimony concerning factual matters of 
which he has first hand knowledge.  See Barr, supra.  He is 
not competent, however, to say that any current disability is 
attributable to any injury he may have suffered while in 
service.  The Board finds compelling the VA medical 
examiner's diagnosis that the veteran suffers not from 
traumatic arthritis but from osteoarthritis, which the 
examiner found was not resultant from or related to the 
veteran's time in service.  The Board also finds persuasive 
the examiner's finding that the veteran's current 
osteoarthritis is not related to the in-service occurrence of 
chondromalacia.  There is thus no competent medical evidence 
in the file to establish a nexus between the veteran's 
service and his current left knee disability.

Thus, when weighing the evidence of record, the Board finds 
the medical opinion of the VA examiner probative on the 
question of medical nexus with respect to any relationship 
between the veteran's current disabilities and his active 
military service.  In so finding, the Board acknowledges, as 
discussed above, that the veteran has a current bilateral 
knee disability, diagnosed as bilateral osteoarthritis, but 
reiterates that the VA examiner's opinion was based on a 
review of the claims file, the veteran's reported history, 
and a physical and radiological evaluation.  Furthermore, as 
a layperson without the appropriate medical training and 
expertise, the veteran is simply not competent to provide a 
probative opinion on a medical matter, such as whether there 
exists a medical nexus between any current disability and 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Under these circumstances, the claims for service connection 
for a right knee disability and for a left knee disability 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


